Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 5, 10, 14, and 19
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2007/0283358A1; hereinafter “Kasahara”) – from IDS in view of Baskiyar et al. (“Scheduling directed a-cyclic task graphs on a bounded set of heterogenenous processors using task duplication””; hereinafter “Baskiyar”).
Regarding claim 1, Kasahara teaches a method comprising: determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.)
determining an order of the algorithms for performing the particular functionality based at least in part on temporal dependencies of the algorithms, and the input parameters and the output format of the algorithms (Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph
comprising a set of nodes corresponding to the algorithms, each node indicating a particular
processor of the electronic device for executing an algorithm (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and the traversal including a selection of a particular node for execution over another node based on execution of the particular node enabling a greater number of processors of the electronic device to be utilized at a given time than execution of the other node, wherein the processors include at least two of: a CPU, a GPU, or a neural processor.
Baskiyar, however, teaches executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes (Section 2 Para 5-6: “The goal of HNPD is to minimize the makespan of the DAG. The makespan is defined as the time at which all nodes have finished executing. In our case, the makespan will be equal to the latest EFT(vi ), where vi is an exit node in the graph.” Directed Acrylic Graph (DAG) is used in Baskiyar for scheduling operations as used in this app. In DAG, scheduling is done by traversing through different nodes.) and the traversal including a selection of a particular node for execution over another node based on execution of the particular node enabling a greater number of processors of the electronic device to be utilized (Section 5.3 Last Para: “As before, the performance ranking is {HNPD, HEFT, STDS}. HNPD outperforms HEFT at each point, with the performance difference slightly increasing as m increases. For m equal to 0.25, 0.5 and 1.0, HNPD outperforms HEFT by 18%, 20.4% and 20.6%, respectively.” Number of processors “p” is directly proportional to “m” as defined in page 917. As “m” increases, number of processor increases. HNPD, an algorithm on DAG, outperforms at higher number of processors. Also from Fig. 5, it shows algorithms performs better (decreases SLR) at increasing number of processors. Therefore, a path on DAG utilizing maximum number of processors are selected to achieve higher performance. 
wherein the processors include at least two of: a CPU, a GPU, or a neural processor (Section 1 Para 2: “This paper presents a new static list DAG scheduling heuristic for the heterogeneous environment known as Heterogeneous N-Predecessor Duplication (HNPD) to minimize makespan.” A heterogeneous architecture, by definition, contains different types of processor. A heterogeneous architecture comprises CPU and GPU (Per Wikipedia: “Heterogeneous computing itself refers to systems that contain multiple processing units – central processing units (CPUs), graphics processing units (GPUs), digital signal processors (DSPs), or any type of application-specific integrated circuits (ASICs) (https://en.wikipedia.org/wiki/Heterogeneous_System_Architecture) The current app also uses heterogeneous architecture.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara with the DAGs with (Baskiyar, Section 4.1 Para 1, Page 915 last para).

Regarding claim 3, Kasahara and Baskiyar teach the method of claim 1.
Baskiyar also teaches wherein the algorithms of the set of nodes are executed by respective processors of the electronic device when the nodes are reached in the traversal (Directed Acyclic Graph is based on traversal of graph in reaching nodes as mentioned in Spec 0030 as “The graph may be stored in the memory 270 as graph data 275 and accessed when performing a traversal of the graph as discussed below. In an implementation, the graph is a directed acyclic graph (DAG)…” Baskiyar uses DAGs in accessing nodes in Section 2 Para 2 as: “In this paper, a DAG is represented by the tuple G = (V ,E, P, T ,C), where V is the set of v nodes, E is the set of e edges between the nodes, and P is a set of p processors.” Section 3 Last Para: “After building the DP for each node, DPS begins creating the scheduling queue in a top-down fashion starting with the DAGs entry node and traversing down the CP.”
Same motivation to combine the teachings of Kasahara and Baskiyar as claim 1.

Regarding claim 4, Kasahara and Baskiyar teach the method of claim 1.
Kasahara also teaches wherein determining the order of the algorithms for performing the particular functionality further comprises: identifying an output of a first algorithm is utilized as an input to a second algorithm (Para 0224: “After the condition branch has been determined in the task MT1 2 1, the respective tasks MTs are sequentially executed according to depending characteristics indicated by solid lines of the drawing.” Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT_1 and MT1_2 in such a manner that these macro tasks MT1_1 and MT1_2 are sequentially processed.” Execution of tasks or algorithms are sequential where input of the second task is the output of the first.)
and based at least in part on the identifying, determining that the first algorithm executes before the second algorithm when performing the particular functionality (Para 0194: “As a result of analyzing the input program 400 by the compiler 40, as shown in FIG. 11, the macro task graph MTG1 of the input program 400 is divided into two macro tasks MT11 and MT1 2 in such a manner that these macro tasks MT1 1 and MT1 2 are sequentially processed.” Execution of tasks or algorithms are sequential so second task or algorithm will start once first finishes.).

Regarding claim 6, Kasahara and Baskiyar teach the method of claim 1.
Baskiyar also teaches wherein selecting the particular node for executing over another node is determined based at least in part on: for a first respective node, determining a first path including a first set of nodes from the first respective node until reaching a first particular last node of an end of the graph (Section 2 Para 2-3: “In the paper, a DAG is represented by the tuple G = (V ,E, P, T ,C), where V is the set of v nodes…Node vp is a predecessor of node vi if there is a directed edge originating from vp and ending at vi . Likewise, node vs is a successor of node vi if there is a directed edge originating from vi and ending at vs” 
(In DAG, there are multiple paths available based on the selection of start and end nodes. The critical path (which may be called a second path) is also determined from DAGs in Section 2 Para 7 as: “The critical path (CP) is the longest path from an entry node to an exit node.” Section 4.1 Para 2: “The motivation for the design of HNPD is multifold. It facilitates progress of execution along the critical path of the DAG. It assigns highest priority to critical path nodes (CPN) and then to those predecessors of CPNs that include the CPN in their DP.”)
comparing the first set of nodes to the second set of nodes (Section 4.1 Para 2: “The motivation for the design of HNPD is multifold. It facilitates progress of execution along the critical path of the DAG. It assigns highest priority to critical path nodes (CPN) and then to those predecessors of CPNs that include the CPN in their DP.” Since there are multiple paths in DAGs (one of which is critical path), in order to find the critical path the path lengths will be compared to find the longest path)
and selecting the second set of nodes based on the comparing when the second set of nodes utilizes a greater number of processor than the first set of nodes (Section 5.1 last para: “A set of random DAGs was generated as the study test bed. The input parameters described above were varied with the following values:…m={0.25, 0.5, 1.0}” Multiple paths are created using combination of parameters. “For m equal to 0.25, 0.5 and 1.0, HNPD outperforms HEFT by 18%, 20.4% and 20.6%, respectively.” Also from Fig. 5, it shows algorithms performs better (decreases SLR) at increasing number of machines. Therefore, greater number of machines should be selected for better performance).
Same motivation to combine the teaching of Kasahara and Baskiyar as claim 1.

Regarding claim 7, Kasahara and Baskiyar teach the method of claim 6.
Baskiyar also teaches wherein selecting the second set of nodes based on the comparing is further based on determining respective distances of the first path and the second path to the end of the graph (Section 2 third last Para: “The critical path (CP) is the longest path from an entry node to an exit node. The critical path excluding communication cost (CPEC) is the longest path from an entry node to an exit node, not including the communication cost of any edges traversed.” Section 2 Last Para: “The Decisive Path (DP) is defined as the top distance of a given node plus the bottom distance of the node. The DP is defined for every node in the DAG. The CP then becomes the largest DP for an exit node.” Distances are calculated for a given path from entry to end node. This way, length of different paths are compared and longest path is found).
Same motivation to combine the teaching of Kasahara and Baskiyar as claim 1.

Regarding claim 10, Kasahara teaches a system comprising; a processor; a memory device containing instructions, which when executed by the processor cause the processor to (Para 0037: “FIG. 1 schematically shows an arrangement of a multiprocessor System according to a first embodiment of this invention… a centralized shared memory…”).


Regarding claim 13, 15, and 16, they are substantially similar to claim 4, 6, and 7 and rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Kasahara teaches a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising (Para 0042: “The CPU10 of the general-purpose PE includes: a CPU core 21 which executes a calculating processing; a local memory (LM) 22; a distributed shared memory (DSM)…”)
determining input parameters (Para 0100: “FIG. 2 is an example of the macro task graph MTG produced by analyzing the input program 400. The analysis result as to the parallelism among the macro tasks…” Input data is analyzed and MTG is produced based on
the input data which implies that input data contains parameters for generating task graph.) and an output format of algorithms for a particular functionality provided by an electronic device (Para 0110: “…an output code for a task with respect to a specific-purpose processor element (PE) are contained. The output code of the task with respect to the specific-purpose PE produces both an output code which is described by an instruction set of the specific-purpose PE, and an output code which is described by the instruction set of the general purpose PE.” Para 0047: “FIG. 1, peripheral circuits such as an input/output processing circuit.” Output code of a task or functionality is produced based on instructions from processor or electronic device. An Input/output device can show the output in the desired format.)
determining an order of the algorithms for performing the particular functionality based at least in part on temporal dependencies of the algorithms, and the input parameters and the output format of the algorithms (Para 0059: “…in the macro task graph MTG1_3, the compiler divides the macro task MT1_3 into four tasks MT1_3_1 to MT1_3_4. Then, a condition branch is produced based on an execution result of the task MT1 31, which causes a control dependence for executing either the task MT1_3_2 or both the tasks MT1_3_3 and MT1_3_4.” Tasks are put in a sequence depending on their dependencies, which creates an order of the algorithms to execute these tasks. Para 0054: Tasks graph was designed based on input data or parameters as noticed in previous limitation. Para 0110: “Then, the compiler 40 compiles the scheduling codes with respect to each sort of the respective PEs 10 to 17 in order to produce an output code as the object code.” Scheduling of tasks are done based on the output code.)
generating a graph based at least in part on the order of the algorithms, the graph comprising a set of nodes corresponding to the algorithms, each node indicating a particular processor of the plurality of processors for executing an algorithm of the node (Fig. 2 shows macro task graph of nodes and each node contain processor (CPU/PE/DSP) where algorithms can be run.).
Kasahara does not explicitly teach the plurality of processors including at least two of: a CPU, a GPU, or a neural processor; executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and 
Baskiyar, however, teaches the plurality of processors including at least two of: a CPU, a GPU, or a neural processor (Section 1 Para 2: “This paper presents a new static list DAG scheduling heuristic for the heterogeneous environment known as Heterogeneous N-Predecessor Duplication (HNPD) to minimize makespan.” A heterogeneous architecture, by definition, contains different types of processor. A heterogeneous architecture comprises CPU and GPU (Per Wikipedia: “Heterogeneous computing itself refers to systems that contain multiple processing units – central processing units (CPUs), graphics processing units (GPUs), digital signal processors (DSPs), or any type of application-specific integrated circuits (ASICs) (https://en.wikipedia.org/wiki/Heterogeneous_System_Architecture) The current app also use heterogeneous architecture.)
executing the particular functionality based on performing a traversal of the graph, the traversal comprising a topological traversal of the set of nodes and the traversal including a selection of a particular node for execution over another node based on execution of the particular node minimizing that minimizes a collective downtime of the plurality of processors relative to execution of the other node (Page 915 second last para: “HNPD is an insertion-based algorithm; therefore it calculates T_Available[vi, pj ] to be the earliest idle time slot large enough to execute T (vi, pj )… The goal of duplicating predecessors is to decrease the length of time for which the node is awaiting data by making use of the processor’s idle time.” HNDP ensures idle time of processor is reduced. The process is scaled up to include all processors on a path where HNDP algorithm is applied)
Same motivation to combine the teaching of Kasahara and Baskiyar as claim 1.

Regarding claim 20, it is substantially similar to claim 6, and is rejected in the same manner, the same art and reasoning applying.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2007/0283358A1) – from IDS in view of Baskiyar (“Scheduling directed a-cyclic task graphs on a bounded set of heterogeneous processors using task duplication”) further in view of Koren et al. (“Measuring and extracting proximity graphs in networks”, hereinafter “Koren”).

Regarding claim 8, Kasahara and Baskiyar teach the method of claim 7.
Neither Kasahara nor Bakiyar teach wherein a first distance to the end of the graph
is weighted greater than a second distance to the end of the graph when the first distance is a smaller value than the second distance.
Koren, however, teaches wherein a first distance to the end of the graph
is weighted greater than a second distance to the end of the graph when the first distance is a smaller value than the second distance (Section 6 Para 2: “Let us assume that we are computing the proximity between two nodes s and t. Cases involving more than two endpoints will be handled analogously. The first stage in producing the candidate graph is to find a subgraph containing the highest weight paths originating at either s or t. Recall that the weight of a path is defined by Equation (3): Wgt(P) = degv1 · Prob(P). By transforming edge weights into edge lengths as described in Equation (7), the problem becomes: find a subgraph containing shortest paths originating at either s or t… When do we stop growing the {s, t} neighborhoods? Assume that the highest weight, that is shortest length, s-t path is P of length L.” The shortest path between two nodes is weighted highest in a weighted directed graphs)

Regarding claim 17, it is substantially similar to claim 8 and is rejected in the same manner, the same art, and reasoning applying.

Claims 2, 5, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2007/0283358A1) – from IDS in view of Baskiyar (“Scheduling directed a-cyclic task graphs on a bounded set of heterogeneous processors using task duplication”) further in view of Tianshi et al. (WO 2019/001418A1; hereinafter “Tianshi”).

Regarding claim 2, Kasahara and Baskiyar teach the method of claim 1.
Baskiyar also teaches and the graph comprises a directed acyclic graph (Section 2 Para 1 and 2: “A DAG structure occurs frequently in many important applications. A DAG has nodes in the graph that represent the tasks and the edges in the graph represent data dependencies. In this paper, a DAG is represented by the tuple G = (V ,E, P, T ,C), where V is the set of v nodes, E is the set of e edges between the nodes, and P is a set of p processors.” DAG stands for directed acyclic graph.)

Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”) and the output format comprises an array or an image (Page 9 3rd last Para: “…and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Baskiyar with the input and output features of Tianshi so that key features are used in neural network for better results (Tianshi, Page 7, 15).

Regarding claim 5, Kasahara and Baskiyar teach the method of claim 1.
Neither Kasahara nor Baskiyar teach wherein the processors comprise at least the CPU, the GPU, and the neural processor.
Tianshi, however, teaches wherein the processors comprise at least the CPU, the GPU, and the neural processor (Page 42 Para 1: “The other processing device includes a processor type of one or more of a general purpose/dedicated processor such as a central processing unit CPU, a graphics processing unit GPU, a neural network processor.”)
(Tianshi, Page 42, Page 52).

Regarding claim 9, Kasahara and Baskiyar teach the method of claim 1.
Neither Kasahara nor Baskiyar explicitly teach wherein the particular functionality comprises generating, using one or more predictive machine learning algorithms, a depth map based on a plurality of images.
Tianshi, however, teaches wherein the particular functionality comprises generating, using one or more predictive machine learning algorithms (Page 22: “It can be a complex machine learning algorithm or a simple data processing.” Page 48 3rd last Para: “the device uses these pictures as information data to calculate the confidence that each key feature is included, ie Predict confidence.”) a depth map based on a plurality of images (Page 9: “where Nfin is the number of input feature images, (Nxin, Nyin) is the input feature image size, Nfout is the number of output feature images.” A predictive machine learning algorithm is used to score the confidence level of key features of input images.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the tasks scheduling method of Kasahara as modified by Baskiyar to generate machine learning algorithms of Tianshi so improve utilizing efficiency of processors can be improved (Kasahara, Para 0071).

Regarding claim 11, Kasahara and Baskiyar teach the method of claim 10.
Neither Kasaraha nor Baskiyar teach wherein the input parameters include at least one of a resolution, color format, or an aspect ratio.
Tianshi, however, teaches wherein the input parameters include at least one of a resolution, color format, or an aspect ratio (Page 47 Para 3: “neural network input data format comprises But not limited to: image size, color mode, average brightness, and/or data size”).
Same motivation to combine the teaching of Kasahara and Baskiyar as claim 2.

Regarding claim 12, Kasahara and Baskiyar teach the method of claim 10.
Neither Kasaraha nor Baskiyar teach wherein the output format comprises an array or an image.
Tianshi, however, teaches wherein the output format comprises an array or an image (Page 9 3rd last Para: “and Nfout is the number of output feature images. (Kx, Ky) is the convolution kernel size, (Nxout, Nyout) is the output feature image size”).
Same motivation to combine the teaching of Kasahara and Baskiyar as claim 2.

Regarding claim 14 and 18, they are substantially similar to claims 5 and 9 respectively, and are rejected in the same manner, the same art and reasoning applying.

Response to Arguments

Applicant’s arguments filed on 06/29/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. Claims 1, 5, 10, 14, and 19 have been amended by the applicant. New amendments have been added in 103 rejections. New amendments to independent claims overcome prior rejections. Examiner added a new reference and provided relevant citations in 103 section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
08/08/2021
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116